Citation Nr: 1024770	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1974 to November 1978, and from December 1978 to 
December 1980.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2008 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2009, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is associated 
with the Veteran's claims file.  This case was before the Board 
in October 2009 when, in pertinent part, it was remanded for 
additional development.  

A May 2010 communication from the Veteran appears to raise 
the matter of entitlement to service connection for 
various disabilities.  Since these issues have not been 
developed for appellate review, the Board does not have 
jurisdiction in the matters; they are referred to the RO 
for appropriate action.  


FINDING OF FACT

At no time during the appeal period is the Veteran's service-
connected low back disability shown to have been manifested by 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less or by ankylosis of the thoracolumbar spine; neurological 
symptoms warranting a separate compensable rating are not shown 
to be related to the  service-connected low back disability; 
incapacitating episodes of intervertebral disc syndrome are not 
shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
Veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes (Codes) 5236, 
5237, 5242, 5243 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was 
advised of VA's duties to notify and assist in the development of 
his claim prior to its initial adjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A January 2008 letter 
explained the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence he 
was responsible for providing.  The appellant has had ample 
opportunity to respond/supplement the record; he has not alleged 
that notice in this case was less than adequate.  

The Veteran's pertinent postservice treatment records and Social 
Security Administration (SSA) records have been secured.  The 
Board notes that in its October 2009 remand, it instructed the RO 
to obtain copies of all records of any VA treatment the Veteran 
has received for his low back disability since April 2009.  While 
no additional VA treatment records have been secured, the Veteran 
indicated at the July 2009 Travel Board hearing that he was not 
being treated by VA for his low back disability.  Consequently, 
there has been substantial compliance with the remand 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (a remand was not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where there was substantial compliance with the 
Board's remand instructions), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  The RO arranged for VA examinations in 
February 2008 and December 2009.  On review of the examination 
reports the Board finds that the examinations produced sufficient 
information to address the matter at hand, and were adequate.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has 
not identified any pertinent evidence that remains outstanding; 
in a response to the supplemental statement of the case issued 
after the remand, he indicated that he did not have any more 
information or evidence to submit.  VA's duty to assist is met.  

B.	Factual Background

A March 1981 rating decision granted service connection for the 
Veteran's low back disability, rated 0 percent.  A December 1982 
rating decision increased the rating to 20 percent.  The Veteran 
filed the instant claim for increase in December 2007.  

Private treatment records include a June 2007 report that noted 
complaints of back pain and complaints of neurologic weakness.  A 
July 2007 report noted the Veteran's complaints of neurologic 
weakness; he was found to be grossly intact from a neurological 
standpoint.  A September 2007 private treatment record notes the 
Veteran reported bilateral lower extremity numbness and pain 
since 1980.  Findings included reflexes 1/4 bilateral patella, 
decreased sensation in left lower extremity, L4-L5, decreased in 
right lower extremity, and strength 5/5 bilateral lower 
extremities.  The impression was signs of old radiculopathy, L5-
S1, with possibly some mild neuropathy.  An April 2008 record 
notes the Veteran received a lumbar epidural steroid injection.  

A June 2007 SSA evaluation found the primary diagnosis to be 
disorders of the back, and the findings included that with 
pushing and/or pulling, the Veteran was limited in his lower 
extremities, occasionally, due to his lumbar spine.  Another 
separate June 2007 record lists the primary diagnosis as 
discogenic/degenerative back disorder.  An October 2007 record 
lists the primary diagnosis as ischemic heart disease, and the 
secondary diagnosis as disorders of the back.  A March 2009 SSA 
Determination found the Veteran was disabled from December 2006 
to April 2008.  

On February 2008 VA examination, the Veteran described his back 
pain as a 7-8 (on a scale of 1-10).  He reported numbness of both 
legs (with the feet occasionally going numb), occasional 
stiffness, and weakness; he denied pain in the legs.  He took 
Tylenol (500 mg) for pain.  He denied bladder or bowel 
complaints.  The examiner noted that the Veteran had not been 
working since December 2006 due to a rotator cuff injury and 
surgery, but that he was currently working for a temporary 
agency.  It was noted that the Veteran walked unaided, did not 
use a cane, and did not wear a back brace.  Functional assessment 
revealed he was able to walk and transfer, feed himself, groom 
and bathe himself, use a toilet unassisted, and dress and undress 
on his own; he reported he did not engage in recreational 
activities.  

On physical examination, the lumbosacral spine revealed no 
crepitus, no laxity, no swelling, and no muscle spasm; he was 
tender at L3-S1.  Ranges of motion were reported as: Forward 
flexion 80 degrees (and to 87 degrees after fatiguing); extension 
30 degrees (and to 37 degrees after fatiguing); right and left 
lateral flexion to 35 degrees (and to 45 degrees after 
fatiguing); and right and left lateral rotation to 40 degrees 
(and to 47 degrees after fatiguing).  All motion was accomplished 
with complaints of pain by the Veteran.  There was no decrease in 
the range of motion or joint function additionally limited by 
pain, fatigue, weakness or lack of endurance following repetitive 
use of any of the joints.  Neurological examination found pain 
and light touch were decreased right medial thigh, left lateral 
thigh, right medial foot, and left lateral foot, although they 
were opined to be not consistent with any specific neurological 
problem.  Strength of both lower extremities was normal, pulses 
were normal, and reflexes were normal.  The diagnoses were 
degenerative disc disease (DDD), L2-L3 (noted to have progressed 
since August 2005); minimal sacroilitis on the right side; and 
mild lumbar spondylosis in the L2-L3 area.  

Private treatment records from Dr. M. E. J. include March 2008 
reports indicating the Veteran had fallen secondary to reported 
left leg collapse, back pain with radiation to the anterior left 
thigh, and numbness "all over."  Physical examination revealed 
no visible or palpable bony abnormalities; decreased lumbar 
lordosis; lumbar paraspinals minimally tender bilaterally, L4-L5, 
L5-S1; tenderness in midline from T10-S1; no specific SI joint 
tenderness; and straight leg raise testing negative bilaterally.  
Neurological examination revealed deep tendon reflexes 2/4; mild 
subjective decreased sensation along the left anterior thigh; 
decreased sensation left great toe and right calf; and strength 
5/5.  The diagnoses included the following: chronic low back pain 
and myalgia; lumbar DDD, greatest at L2-L3; thoracolumbar spasms 
and pain; multilevel small thoracic disc herniations; and the 
Veteran's reported left lower extremity pain and dysesthesias 
(i.e., distortion of any sense, especially that of touch).  

An April 2008 private treatment record from Dr. M. E. J. notes 
the Veteran denied benefit from the above-noted lumbar epidural 
steroid injection.  It was noted the Veteran had fallen six times 
since his last appointment.  Physical examination revealed 
diffuse thoracic and lumbar paraspinal tenderness with minimal 
increased tone, and no increased pain with full active range of 
motion.  

An August 2008 private treatment record from Smart Corp. notes 
the Veteran reported no clear radiation of pain from his back, 
but that he feels his left leg will give out.  He reported 
numbness that generally involves the left anterior thigh, and 
pain in the right anterior thigh; occasional numbness in the 
lateral toes, bilaterally, was also reported.  His gait was 
normal and reflexes were reduced symmetrically.  The examiner 
noted that he did not detect any neurological deficit and there 
are no lower motor neuron findings.  

At the July 2009 Travel Board hearing, the Veteran reported his 
left leg collapses and his right foot is going numb.  He 
indicated he takes Tylenol (500 mg) for pain (reported as a 7-8 
on a scale to 10), three to four times a day.  He stated he could 
not sit or stand for a long period of time.  He denied having bed 
rest prescribed by a physician within the last twelve months.  

Due to the Veteran indicating his symptoms associated with his 
service-connected low back disability had increased in severity 
since the February 2008 VA examination, the Board, in pertinent 
part, remanded the matter to determine the current severity of 
the disability, and to specifically note whether there were any 
neurological manifestations associated with the back disability.  
On December 2009 VA examination, the Veteran denied bowel or 
bladder complaints.  He reported leg/foot weakness, falling, 
unsteadiness, and pain (described as constant and moderate, 
without radiation); he denied fatigue, decreased motion, 
stiffness, weakness, or spasms.  The Veteran was noted to have a 
walker on examination.  His gait was noted to abnormal, but 
normal without the use of the rolling walker.  There was no 
evidence of kyphosis, lumbar lordosis, scoliosis, reverse 
lordosis, or ankylosis.  

On physical examination, there was no evidence of spasms, 
atrophy, guarding, tenderness, or weakness; pain with motion was 
noted.  Muscle tone was found to be normal.  Lower extremity 
sensory examination revealed vibration 2/2, pain (pinprick) 2/2, 
light touch 2/2, position sense 2/2; no abnormal sensation was 
found.  Knee jerk and ankle jerk reflex examination were 1+ 
(hypoactive, i.e., abnormally diminished activity), and plantar 
reflexes were normal.  Ranges of motion were reported as: Forward 
flexion 90 degrees; extension 30 degrees; right and left lateral 
flexion 35 degrees; right lateral rotation 35 degrees; and left 
lateral rotation 37 degrees.  There was no objective evidence of 
pain on active range of motion.  There was evidence of pain 
following repetitive range of motion, although there was no 
evidence of additional limitations after repetitive range of 
motion.  The examiner noted that the Veteran was able to walk 
down a long hall without the walker, rotating his head over each 
shoulder with no impact on line of ambulation, and demonstrating 
strong velocity.  The Veteran was able to walk up and down a 
flight of steps without difficulties, and getting up from a chair 
he was strong and stable.  The examiner found no effects on the 
Veteran's usual daily activities.  There were no muscle spasms to 
the lumbar region, but the Veteran did complain of pain during 
palpation.  The Veteran reported intact monofilament and 
vibratory sensitivity from his knees down to his toes.  Straight 
leg testing was negative bilaterally.  The examiner noted that 
the Veteran reported he was unemployed (for the last three years) 
due to a rotator cuff injury.  The diagnosis was radiographic 
evidence of degenerative changes to lumbar spine, chronic lumbar 
strain, with no functional impairments on examination.  



C.	Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different plains.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disease.  38 C.F.R. § 4.45.  

In claims for increased ratings, staged ratings are appropriate 
where the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

At the outset, the Board notes that the 20 percent rating 
currently assigned for the Veteran's low back disability has been 
in effect since May 1982, and is "protected" (i.e., may not be 
reduced).  See 38 C.F.R. § 3.951(b).  

The Veteran's service-connected low back disability is currently 
diagnosed as unilateral sacroillitis (inflammation (arthritis) in 
the sacroiliac joint) and sclerosis with pain.  Consequently, the 
disability may be rated under Codes 5236 (for sacroiliac injury 
and weakness), 5237 (for lumbosacral strain), 5242 (for 
arthritis), and 5243 (for intervertebral disc syndrome, which is 
not specifically diagnosed, but may not be excluded given the 
nature of the disability).  Codes 5236, 5237, and 5242 provide 
for rating based on the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula); Code 5243 provides for 
rating under the General Formula or based on Incapacitating 
Episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  Note (1) 
following the General Formula provides that any associated 
objective neurological abnormalities are to be rated separately 
under an appropriate diagnostic code.  Note (1) following Code 
5243 provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.  
Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine limited to 30 degrees or less; 
or where there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  

Under Code 5243, a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least two 
weeks, but less than four weeks, during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes if such 
episodes had a total duration of at least four weeks but less 
than six weeks, during the past 12 months.  A 60 percent 
(maximum) rating is warranted for incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  

The medical evidence of record does not show that the Veteran 
has, or at any time during the appeal period has had, forward 
flexion of the thoracolumbar spine limited to 30 degrees or less.  
Furthermore, there is no evidence that the spine is ankylosed.  
Notably, the General Formula provides that the criteria apply 
with or without symptoms of pain, stiffness, aching; 
consequently, additional rating for such manifestations would be 
inappropriate (as it would violate the prohibition against 
pyramiding in 38 C.F.R. § 4.14.  Significantly, examination found 
no increase in impairment of function with repetitive testing 
(i.e., on use).  Consequently, the next higher (40 percent) 
rating is not warranted under the General Formula criteria.  

Regarding neurological symptoms, the Board notes that there are 
complaints of sensory and motor impairment in private treatment 
records and on VA examination.  However, the February 2008 VA 
examiner specifically opined that neurological examination 
abnormalities were not consistent with any specific neurological 
problem.  And the December 2009 VA examination found no evidence 
of abnormal sensation (although knee and ankle jerk reflexes were 
noted to be hypoactive).  Notably, there is no medical opinion 
that attributes any subjective complaints of sensory or motor 
impairment to the Veteran's service-connected low back 
disability.  Hence, a separate rating (for combination with the 
rating under the General Formula) for neurological impairment is 
not warranted.  

As there is no evidence that the Veteran's service-connected low 
back disability has been manifested by incapacitating episodes of 
intervertebral disc syndrome, rating the disability based on 
incapacitating episodes is not warranted.  Notably, the Veteran 
indicated on December 2009 VA examination that he has been 
unemployed due to a nonservice connected left shoulder injury (in 
December 2006).  Hence, there is no indication in the record (nor 
is it alleged) that at any time during the appeal period he was 
placed on bedrest by a physician because of his back disability.  

As the record does not reflect any distinct period of time during 
the appeal period when the criteria for a higher rating were met, 
the assignment of a "staged" increase is not warranted.  

In summary, a schedular rating in excess of 20 percent for the 
Veteran's service-connected low back disability is not warranted 
under any applicable rating criteria.  The Veteran's statements 
describing his symptoms and condition are competent evidence to 
the extent that he can describe what he experiences.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.  

Finally, the Board has considered whether referral for 
extraschedular consideration is indicated.  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  First, 
the RO must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Here, the objective evidence does not show that the Veteran has 
any impairment of function beyond what is already being 
compensated.  See 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45; DeLuca, 8 
Vet. App. at 205.  On February 2008 VA examination, the examiner 
found the Veteran was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  On 
December 2009 VA examination, the examiner specifically found 
that the Veteran had no related functional impairment.  
Consequently, the schedular criteria are not inadequate, and 
referral for extraschedular evaluation is not warranted.  

The Board acknowledges that the Veteran was awarded disability 
benefits by SSA.  However, SSA determined that the Veteran cannot 
work based on consideration of both service-connected (back) and 
nonservice-connected (left shoulder and heart disease) 
disabilities; the nonservice connected disabilities may not be 
considered in assessing whether there is individual 
unemployability.  Significantly, the Veteran was awarded SSA 
benefits beginning in December 2006, the date of a nonservice 
connected left shoulder injury.  Accordingly, referral for 
extraschedular consideration of a total disability rating based 
on individual unemployability is not indicated or warranted.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).   

The preponderance of the evidence is against the Veteran's claim 
for increase.  Accordingly, it must be denied.  


ORDER

A rating in excess of 20 percent for a low back disability is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


